DETAILED ACTION
	This is in response to the amendment filed on December 18th 2020.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/18/20, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejection of claim 21 has been withdrawn. 

Applicant’s arguments, see pg. 8-10, filed 12/18/20, with respect to the 103 rejection(s) of claim(s) 1-3, 5-11, 13-18 and 20-21 in view of HO have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobler US 2015/0081599 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 2018/0337837 A1 in view of Cheng et al. US 2018/0074482 A1 and Dobler US 2015/0081599 A1.

	Regarding claim 1, Endo discloses: a data preprocessing system configured to obtain system data of the computer system, generate predicted data based on the system data, and generate preprocessed differential data indicating a difference between the system data and 
	a data analysis system in signal communication with the data processing system, the data analysis system configured to select a first portion of the preprocessed differential data as sample data and to determine that the sample data … (perform analysis of data – paragraphs 63 and 143).

Endo does not explicitly disclose performing analysis to determine that the sample data includes one of an expected event or an anomaly event.  However, this is taught by Cheng as performing a comparison between actual output and predicted output (e.g. analyzing differential data) and if the difference is smaller than a threshold, regarding the equipment as normal/expected, if the difference exceeds a threshold, regarding the equipment as abnormal/anomaly (see paragraph 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Endo with the normal/abnormal determination taught by Cheng for the purpose of analyzing differential data.  Cheng suggest that by doing so, diagnostic procedures are improved and minimize false alarms (paragraph 16).

The combination of Endo and Cheng does not explicitly disclose in response to failing to determine the expected event or the anomaly event, continuously adding at least one new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Endo and Cheng with the machine learning features taught by Dobler for the purpose of determining an expected event or an anomaly event.  Dobler suggests that by retraining, accuracy can be improved (paragraph 32).

Regarding claim 2, Endo does not explicitly disclose in response to determining the sample data includes the anomaly event, determining a reason for the anomaly based on the at least one new value, but this is taught by Cheng as determining a reason for the abnormal event (paragraph 30, Fig. 4).  It would have been obvious to modify Endo with Cheng to determine a reason, Cheng suggests by determining the reason, an alert can be generated to notify a user (paragraph 30).

Regarding claim 3, Endo does not explicitly disclose a GUI to display the differential data but it does teach a display device (Fig. 27) and graphical user interfaces are very well-known in the art.  Cheng discloses differential data corresponding to the anomaly event and determining the reason for the anomaly event as discussed above.  Cheng further teaches the purpose is to notify a user (paragraph 30).  Based on these teachings it would have been obvious to one of 

Regarding claim 5, Endo does not explicitly disclose determining the expected event or anomaly event based on a decision tree that compares the sample data and predicted data but this is taught by Cheng as a predetermined threshold which has at least two branches – normal or abnormal (paragraph 16).

Regarding claim 6, the combination of Endo and Cheng teaches a decision tree as discussed above but does not explicitly disclose a hierarchy of progressing levels, each level including a plurality of nodes, wherein an output of a first node at one level is delivered to a second node at a next level via a branch, and wherein each branch is assigned a truth scenario.  However, this is merely the definition of a decision tree data structure.  Such a data structure is very well-known in computer science and yields predictable results.  Thus, this is merely the combination of a well-known element according to its established function in order to yield a predictable result.

Regarding claim 7, the combination of Endo and Cheng does not explicitly disclose the truth scenario of each branch leads to a next completed decision indicated by the decision tree.  But as discussed above, a tree with branches leading to a next node (e.g. decision) is well-known in the art and as such would have been obvious to one of ordinary skill in the art to implement using common sense.



Regarding claims 9-11 and 13-16, they are method claims that correspond to the system claims 1-3 and 5-8; therefore they are rejected for similar reasons.

Regarding claims 17-18 and 20, they are (non-transitory) computer readable medium claims that corresponds to the system of claims 1-3; therefore they are also rejected for similar reasons.

	Regarding claim 21, the combination of Endo and Cheng does not explicitly teach the claim.  But as explained above, Dobler teaches adding new values “without changing values of the sample data” to generate updated sample data (see Figs. 3-5), and wherein the expected event or the anomaly event is determined based on the updated sample data now including the unchanged values of the sample data and the at least one new value (paragraph 32).  The motivation to combine is the same as that given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Erenrich et al. US 2018/0330280 A1 discloses adding more data via a supervised learning technique when a classification system is unable to make a determination (Fig. 7, paragraphs 97-101).
Nikovski et al. US 2018/0164794 A1 shows iteratively providing data sets as training examples until a machine can recognize patterns (abstract, Fig. 1A).
Bahl et al. US 2005/0204028 A1 discloses using a decision tree to determine a reason for a fault based on difference data (paragraph 15, Fig. 6).
Engel et al. US 2014/0165207 A1 discloses using a decision tree (paragraph 132) to detect anomalies in a network (abstract).
Ho et al. US 2019/0166024 A1 teaches a network anomaly analysis system (abstract, paragraphs 6-7) for selecting a subset of data as training data (paragraph 21), creating a model (paragraph 22), determining the accuracy of the model is below a threshold and selecting additional data to update the model so data can be properly classified (paragraphs 24-25 and Figs. 6-7).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975